Citation Nr: 0829150	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had service as a special Philippine Scout from 
June 1946 to April 1949.  He died in June 2002.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2006, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in November 2006.

The Board notes that the appellant's November 2006 
substantive appeal submission indicated a desire to testify 
at a hearing before the Board.  The record reflects that the 
appellant withdrew her hearing request during a phone contact 
with the RO in August 2007, and then later that month wrote a 
letter which appeared to again request a hearing.  In a July 
2008 letter to the appellant, the Board requested 
clarification of the appellant's intentions regarding 
testifying at a hearing.  The July 2008 letter instructed the 
appellant that if no response was received within 30 days 
from the date of the letter, the Board would assume that she 
does not want a hearing and proceed accordingly.  No response 
had been received as of 30 days following the date of that 
letter, and so the Board now proceeds to issue a final 
decision in this case.


FINDINGS OF FACT

1.  A January 2003 RO decision denied entitlement to service 
connection for the cause of the veteran's death; the 
appellant was notified of her appellate rights, but did not 
appeal the decision.

2.  In April 2006, the appellant requested that her claim of 
entitlement to service connection for the cause of the 
veteran's death be reopened.

3.  The evidence submitted since the January 2003 denial does 
not present a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2006.  Moreover, in 
the May 2006 letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2006 letter was sent to the 
appellant prior to the August 2006 rating decision on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with a letter in February 2008 which 
directly explained how VA determines disability ratings and 
effective dates.  The Board acknowledges that this notice was 
arguably untimely.  Despite the untimely notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds below that service connection is not warranted 
for the claimed disability, no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the May 2006 VCAA letter 
explained to the veteran what constitutes 'new' evidence and 
what constitutes 'material' evidence.  Furthermore, the VCAA 
letter explained what new evidence must show in order to 
support to the claim.  A May 2006 response from the appellant 
expressly indicated that she had no additional evidence to 
submit.  The Board also notes that additional notice 
regarding what constitutes 'new' evidence and what 
constitutes 'material' evidence was provided to the appellant 
in a subsequent August 2006 letter, which was effectively 
timely in that it was sent prior to the RO's readjudication 
of this matter in association with the October 2006 
supplemental statement of the case.  Thus, the Board 
concludes that the veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.

Although the underlying issue on appeal is not reopened in 
this Board decision, the Board notes that certain additional 
VCAA notice requirements may attach in the context of a claim 
for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet.App. 342 (2007).

In the instant case, the record shows that in the May 2006 
VCAA letter, the appellant was informed of the information 
and evidence necessary to substantiate her claim, 
specifically including an explanation of the evidence and 
information required to substantiate the issue of DIC as 
required by Hupp. The appellant was also advised of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The May 2006 VCAA letter from the RO informed the appellant 
that it had attempted to obtain the veteran's service 
records, but had learned that those records may be 
unavailable due to a fire at the National Personnel Records 
Center (NPRC) in 1973.  The May 2006 letter sent to the 
appellant advised her to obtain other forms of evidence to 
support her claim.  See Dixon v. Derwinski, 3 Vet.App. 261 
(1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support a claim).  The RO 
asked the appellant to assist in reconstructing the veteran's 
service data by submitting additional information regarding 
his treatment during service.  The May 2006 letter notified 
the appellant of alternative types of evidence to support her 
claim.

To the extent that the notice of alternative types of 
evidence may be deemed inadequate for any reason, the Board 
finds no prejudice in this case.  The appellant had been 
previously notified, in November 2002,  that the veteran's 
service records were unavailable and may have been destroyed 
in the NPRC fire.  That notice was provided during the prior 
final adjudication of the claim which the appellant did not 
appeal.  In response to the November 2002 letter, the 
appellant sent a January 2003 reply indicating that she 
"cannot remember" any information which might result in 
obtaining pertinent service medical records through 
alternative channels.  During this more recent petition to 
reopen the claim, the appellant's May 2006 signed statement 
again expressed that she had no other information or evidence 
to provide regarding this claim.  There is no suggestion in 
the record that any additional sources of evidence have been 
left undeveloped.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

New and Material Evidence

In a January 2003 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In arriving at this decision, the RO 
reviewed the appellant's application, the veteran's death 
certificate, and an  available private medical report from 
2002, to find that there was no showing that any cause of the 
veteran's death was etiologically related to his military 
service which concluded in 1949.  The appellant was informed 
of her appellate rights in connection with this January 2003 
denial, but she never filed a timely notice of disagreement 
with the decision.  The January 2003 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  Claims which 
are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In April 2006, the appellant submitted a request to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  In an August 2006 rating decision, 
the RO denied the petition to reopen; the present appeal 
ensued.

The Board observes that it is somewhat unclear whether the 
October 2006 supplemental statement of the case may have 
considered this claim reopened.  However, in any event, the 
Board is not bound by the RO determination and must 
nevertheless consider whether new and material evidence has 
been received to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The January 2003 RO rating decision is the most 
recent final disallowance of the claim involving entitlement 
to service connection for the cause of the veteran's death.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2006, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

A death certificate of record prior to the January 2003 
denial shows that the veteran died in June 2002; the 
veteran's death was caused by cardiopulmonary arrest due to 
chronic obstructive pulmonary disease (COPD), with a relevant 
underlying "status asthmaticus" pathology.  The veteran was 
not service connected for any disabilities at the time of his 
death.

Accompanying the appellant's petition to reopen this claim 
was a private medical opinion, from a Dr. Q.,  presenting a 
theory explaining how the cause of the veteran's death could 
have been related to his military service.  This medical 
statement offers the opinion that "since the said military 
personnel was a cook in the military, the job may have 
resulted to his COPD."  The cited rationale offered by the 
doctor in presenting this opinion was that "'The use of 
solid fuels for cooking and heating may result in high levels 
of indoor air pollution and the development of COPD.' ...."  
The letter cites a medical article to support this general 
proposition.  The letter then presents Dr. Q's conclusion 
that "Therefore, his exposure to air [pollution] may have 
resulted to his condition which is the antecedent cause of 
death."

The Board finds that Dr. Q's private medical opinion carries 
no probative weight and does not present any reasonable 
possibility of substantiating the claim.  Primarily, the 
Board notes that the medical opinion is highly speculative, 
repeatedly linking elements of analysis with the suggestion 
that there "may" be a relationship.  In addition, general 
and inconclusive medical opinions, including those including 
non-definitive phrases such as 'may,' are too speculative to 
establish a claim.  Libertine v. Brown, 9 Vet.App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).

Dr. Q's statement carries no probative value because the 
opinion is speculative in nature, stating that there 'may' be 
a relationship, which indicates a mere possibility rather 
than any probability.  See Bostain v. West, 11 Vet.App. 124, 
127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  The Board also notes that the holding in 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), expressly 
discussed that a private physician's opinion that an 
etiological relationship 'may have' existed is too 
speculative, standing alone, to be deemed new and material 
evidence to reopen a cause of death claim.

The Board further observes, in passing, that there are no 
contemporaneous medical records from the time of the 
veteran's military service, and it does not appear that the 
available evidence presents any factual predicate supporting 
the factual assumptions relied upon in Dr. Q's medical 
opinion.  Dr. Q's letter cites general medical principles and 
a published medical article, but the cited facts specific to 
the veteran's own history are not clearly attributed to clear 
documentation.  Nor is any clinical evidence identified in 
the opinion.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  Also, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet.App. 177, 180 (1995).

The Board concludes that Dr. Q's medical statement is not new 
and material evidence sufficient to reopen this claim.  It 
carries no probative weight and presents no reasonable 
possibility of substantiating the claim.

The only other new evidence submitted by the appellant since 
the January 2003 denial consists of private medical records 
of the veteran's treatment from 2000 through 2002.  These 
reports document the veteran's respiratory illness, featuring 
a diagnosis of COPD, in the final years of his life.  
However, the fact that the veteran suffered from COPD at the 
end of his life was already established in the record at the 
time of the January 2003 denial.  Thus, this information does 
not relate to any unestablished fact necessary to 
substantiate the claim.  None of the submitted evidence, 
excepting the letter from Dr. Q. discussed above, presents 
any suggestion that any cause of the veteran's death 
manifested during service, within any presumptive period 
following service, or was otherwise etiologically related to 
his military service which concluded more than 53 years prior 
to his death.  No other evidence pertinent to a deficiency in 
the claim of service connection for the cause of the 
veteran's death has been received and, thus, the Board is 
unable to find that new and material evidence has been 
submitted sufficient to reopen this claim.

The record continues to lack competent medical evidence 
showing that any cause of the veteran's death manifested 
during service, during any presumptive period following 
service, or even within several decades of separation from 
service.  None of the documents added to the record since the 
prior final denial of this issue is new and material under 
the applicable law.  The newly submitted evidence presents no 
reasonable possibility of substantiating the claim.  Thus, 
the claim is not reopened.  38 C.F.R. § 3.156(a).  As the 
claim has not been reopened, the Board may not consider the 
merits of the claim under applicable laws and regulations 
pertaining to service connection for the cause of a veteran's 
death.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  Thus, the claim is not reopened and the appeal is 
denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


